DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 89 be found allowable, claim 90 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 80 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 80, the claim is indefinite for reciting “wherein an orientation of the at least one carbon-nanotube bonding substrate further comprises.” This limitation renders the claim indefinite because, by reciting that an orientation further comprises, the claim seems to indicate that details or aspects of the orientation have already been previously recited. This, however, is not the case. Additionally, the claim is indefinite for reciting “further comprises: providing the at least one carbon-
The apparatus of claim 78, wherein an orientation of the at least one carbon-nanotube bonding substrate accurately positioning 
	Regarding claim 85, the claim is indefinite for reciting “a diameter selected from the group of diameters consisting of 0.12 inches in diameter round, 0.14 inches in diameter round, 0.16 inches in diameter round, and 0.16 x 0.16 inches rectangular cross section (Italicized for emphasis). This limitation renders the claim indefinite because the last alternative recited is not a diameter and is contradictory to the archwire having a diameter, so it is unclear how this measurement can be considered a diameter. Therefore, For the purpose of examination, the claim will be interpreted as reciting “a cross sectional size 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 72-78 and 80-92 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0311932 (Parker) in view of US 2016/0325010 (Liebler et al.).
	Regarding claim 72, Parker teaches an apparatus consisting essentially of an archwire and at least one bonding substrate directly attached to the archwire (Paragraph 0036; Figure 1). Parker teaches the bonding substrate is metal (Paragraph 0056) but is silent to the bonding substrate being a carbon nanotube bonding substrate.
	Liebler et al. teaches surfaces specially fabricated for bonding to biological tissue (Abstract) in the analogous art of nanotube bonding substrates (Abstract, Paragraph 0081) wherein a surface that can be a metal (Paragraph 0016) comprises carbon nanotubes adsorbed to the surface (Abstract; Paragraph 0081) for bonding to dental tissue (Paragraph 10). Liebler et al. teaches that the carbon nanotubes help a material in adhering to a biological tissue (Paragraph 0011). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the bonding substrates of the apparatus of Parker to have the carbon nanotubes on the surfaces thereof. This would have been an obvious modification to make as it would help the bonding substrates adhere to a biological tissue such as the surfaces of a patient’s teeth. 
Regarding claim 73, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate directly attached to the archwire further comprises: the at least one bonding substrate being formed as one complete integral unit with the archwire (Paragraph 0143).
	Regarding claim 74, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate directly attached to the archwire further comprises: the at least one bonding substrate being directly attached to the archwire through a welding/brazing method that is appropriate for the materials of the archwire and the at least one carbon-nanotube bonding substrate (Paragraph 0144).
	Regarding claim 75, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one substrate directly attached to the archwire further comprises: the at least one bonding substrate being welded to the archwire (Paragraph 0144).
	Regarding claim 76, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate directly attached to the archwire further comprises: the at least one bonding substrate being metallurgically permanently fabricated into the archwire at fixed positions of the archwire (Paragraph 0145).
	Regarding claim 77, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate directly attached to the archwire further comprises: the at least one bonding substrate being glued onto the archwire at fixed positions of the archwire (Paragraph 0146).
Regarding claim 78, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate further comprises: 14 bonding substrates (Paragraph 0057; Figure 1).
	Regarding claim 80, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein an orientation of the at least one bonding substrate comprises: accurately positioning the at least one bonding substrate with labial and buccal aspects at occlusal-gingival center and mesial-distal center to the extent that a plurality of human teeth that are not in orthodontically correct positions will experience corrective orthodontic forces moving the plurality of human teeth toward orthodontically correct positions (Paragraph 0060).
	Regarding claim 81, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches the apparatus produced by a method comprising setting a plurality of typodont teeth in orthodontically correct positions; placing the at least one bonding substrate onto the plurality of typodont teeth in an occlusal-gingival center and a mesial-distal center of a labial and a buccal aspect of orthodontically correct positions; and attaching the archwire in a horizontal plane, to an exterior surface of each of the plurality of bonding substrates (Paragraphs 0042, 0043). Parker further teaches forming a plurality of bonding substrates (Paragraph 0142) but is silent to forming a plurality of carbon-nanotube bonding substrates.
	Liebler et al. teaches a method of fabricating a bonding surface (Abstract) wherein a plurality of carbon-nanotubes are formed on a bonding substrate (Abstract). Liebler et al. teaches that forming a plurality of carbon-nanotubes on a bonding substrate helps with bonding and adhesion characteristics to biological tissues (Paragraph 0011).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the apparatus produced by the method taught by Parker to include forming the bonding substrates as carbon-nanotube bonding substrates. This would have been an obvious modification to capable of being made by the same process would read on this claim. 
	Regarding claim 82, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate further comprises: at least one contour of the at least one bonding substrate being produced from existing statistical norms of labial and buccal surfaces of human teeth (Paragraph 0059).
	Regarding claim 83, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate further comprises: an occlusal-gingival height in a range of 1.5 mm to 4 mm and a mesial-distal length in a range of 1.5 mm to 3.0 mm (Paragraph 0101).
	Regarding claim 84, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the archwire further comprises: thermally activated nickel-titanium metal, with force activation occurring at approximately 27 degrees Celsius and approximately 81 degrees Fahrenheit (Paragraph 0062).
	Regarding claim 85, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the archwire further comprises: a cross sectional size selected from the group consisting of 0.12 inches in diameter round, 0.14 inches in diameter round, 0.16 inches in diameter round, and 0.16 x 0.16 inches rectangular cross section (Paragraph 0063).
	Regarding claim 86, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the archwire further 
	Regarding claim 87, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 72 and Parker further teaches wherein the at least one bonding substrate further comprises: a tooth-color as a result of manufacturing with epoxy coatings or other tooth-colored surfaces (Paragraph 00175).
	Regarding claim 88, Parker teaches an apparatus comprising an archwire; and at least one bonding substrate directly attached to the archwire (Paragraph 0036; Figure 1). Parker teaches the bonding substrate is metal (Paragraph 0056) but is silent to the bonding substrate being a carbon nanotube bonding substrate.
	Liebler et al. teaches surfaces specially fabricated for bonding to biological tissue (Abstract) in the analogous art of nanotube bonding substrates (Abstract, Paragraph 0081) wherein a surface that can be a metal (Paragraph 0016) comprises carbon nanotubes adsorbed to the surface (Abstract; Paragraph 0081) for bonding to dental tissue (Paragraph 10). Liebler et al. teaches that the carbon nanotubes help a material in adhering to a biological tissue (Paragraph 0011). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the bonding substrates of the apparatus of Parker to have the carbon nanotubes on the surfaces thereof. This would have been an obvious modification to make as it would help the bonding substrates adhere to a biological tissue such as the surfaces of a patient’s teeth.
	Regarding claims 89 and 90, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 88 and Parker further teaches wherein the at least one bonding substrate directly attached to the archwire further comprises: the at least one bonding substrate being formed as one complete integral unit with the archwire (Paragraph 0143).
Regarding claim 91, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 88 and Parker further teaches wherein the at least one bonding substrate directly attached to the archwire further comprises: the at least one bonding substrate is permanently fabricated to the archwire through a welding/brazing method that is appropriate for the materials of the archwire and the at least one bonding substrate (Paragraph 0144).
	Regarding claim 92, Parker in view of Liebler et al. teaches all of the elements of the claimed invention as stated above for claim 88 and Parker further teaches wherein the at least one bonding substrate directly attached to the archwire further comprises: the at least one bonding substrate is welded to the archwire (Paragraph 0144).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772